          Case 1:19-cv-12551-FDS Document 286 Filed 08/02/21 Page 1 of 5


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



SINGULAR COMPUTING LLC,
                                          Civil Action No.: 1:19-cv-12551 FDS
             Plaintiff,

     v.

GOOGLE LLC,

             Defendant.



DECLARATION OF ANDREW BRUNS IN SUPPORT OF GOOGLE’S OPPOSITION TO
  PLAINTIFF’S MOTION FOR LEAVE TO MODIFY THE SCHEDULING ORDER
          Case 1:19-cv-12551-FDS Document 286 Filed 08/02/21 Page 2 of 5


    I, Andrew Bruns, declare and state as follows:

    1.      I am an attorney licensed to practice law in the State of California and admitted to

practice before this Court. I am an attorney at the law firm of Keker, Van Nest and Peters LLP and

counsel for Defendant Google LLC, (“Google”) in the above-captioned action.

    2.      I make this Declaration in support of Google’s Opposition to Plaintiff’s Motion to

Modify the Scheduling Order. I have personal knowledge of the facts stated herein and, if called as a

witness, I could testify to them competently under oath.

    3.      Attached as Exhibit A are excerpts from the transcript of the April 30, 2021 hearing

before Magistrate Judge Cabell related to Google’s Motion for a Protective Order Relation to

Plaintiff’s Notices of Deposition.

    4.      Attached as Exhibit B is a true and correct copy of an email from Kevin Gannon to all

counsel of record, dated July 1, 2021.

    5.      Attached as Exhibit C is a true and correct copy of an email from Kevin Gannon to all

counsel of record, dated July 22, 2021 serving a notice of subpoena directed to Richard Goodin.

    6.      Attached as Exhibit D is a true and correct copy of an email from Kevin Gannon to all

counsel of record, dated July 23, 2021, including the Rule 30(b)(6) notice attached thereto.

    7.      I attended the July 27, 2021 status conference in this case. Prior to the start of that

conference, while counsel for both parties were on the Zoom line provided by the Court, counsel for

Singular, Paul Hayes, confirmed that Singular’s Motion for Leave to Modify the Scheduling Order,

ECF No. 266, is in error. Specifically, he confirmed that Johnny Chen was not served on July 19.

    8.      I understand that Mr. Chen was not served until after fact discovery in this case closed on

July 23, 2021.
               Case 1:19-cv-12551-FDS Document 286 Filed 08/02/21 Page 3 of 5


          9.    I have reviewed documents produced by the parties in this litigation. Singular produced

   18 different email threads containing emails sent and/or received by Google employee Johnny Chen

   and Singular’s founder Dr. Joseph Bates. Each of those emails was produced in April 2021. Among

   those documents produced by Google are emails sent by Mr. Chen related to Singular. Google

   produced some if not all of these emails to Singular no later than March of this year.



   I declare under penalty of perjury under the laws of the United States of America that the forgoing is

   true and correct and that this declaration was executed August 2, 2021, at Mill Valley, California.

                                            By:    /s/ Andrew Bruns
                                                   Andrew Bruns




1720715
             Case 1:19-cv-12551-FDS Document 286 Filed 08/02/21 Page 4 of 5



                                     CERTIFICATE OF SERVICE

       I hereby certify that on this date, the foregoing pleading was served upon the attorneys of record

for all parties by electronically filing the foregoing pleading with the Clerk of Court using the CM/ECF

system, which will automatically send e-mail notification of such filing to registered attorneys of record.

Dated: August 2, 2021                                 /S/ Nathan R. Speed
                                                      Nathan R. Speed
Case 1:19-cv-12551-FDS Document 286 Filed 08/02/21 Page 5 of 5
